PER CURIAM.
We deny the writ of prohibition. See Bollinger v. Cohen, 656 So.2d 205 (Fla. 4th DCA 1995). Because the same issue is involved here as in Bollinger, we certify the same question to the supreme court as one of great public importance:
WHETHER A CIRCUIT JUDGE MAY BE ASSIGNED ON A REGULAR BASIS TO PART-TIME DUTIES AS A COUNTY JUDGE, PRESIDING OVER MISDEMEANOR PROSECUTIONS, NOT ARISING OUT OF THE SAME CIRCUMSTANCES AS A PENDING FELONY, INCIDENT TO THE OPERATION OF A DULY INSTITUTED DOMESTIC VIOLENCE COURT.
KLEIN, PARIENTE and SHAHOOD, JJ., concur.